DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2021 has been entered. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The claimed invention is directed towards a method, system and non-transitory computer-readable storage medium for providing recommendations based on object detected in an image. Each of independent claims 5, 17,  and 28 recite the novel features of determining a similarity-based candidate item based at least in part on a measure of similarity between the representation of the additional object and a representation of the item; receiving a user input including a style preference; determining a style-based candidate item based at least in part on the style preference; determining respective feature vectors associated with the similarity-based candidate item and the style-based candidate item; applying respective weights to the feature vectors; generating a resultant feature vector based on a weighted combination of the feature vectors, performed subsequent to receiving a query including an image of a query object and comparing the query object to an object in an example image. 
The following reference has been identified as the most relevant prior art to the claimed invention(s). The prior art generally relates to recommending products and/or services based on images received from a user.  Westphal (US 20100325015 A1) is determining a similarity-based candidate item based at least in part on a measure of similarity between the representation of the additional object and a representation of the item; receiving a user input including a style preference; determining a style-based candidate item based at least in part on the style preference; determining respective feature vectors associated with the similarity-based candidate item and the style-based candidate item; applying respective weights to the feature vectors; generating a resultant feature vector based on a weighted combination of the feature vectors. Notably, Westphal (nor the general body of art) does not disclose or render obvious identification of both a similarity-based and style-based reference item, determining feature vectors for each of the items, and processing those vectors to generate a recommendation.
The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. It is 

Additionally, the present amendments are sufficient to render the claims eligible overcome the rejection under 35 USC 101.  While the claims previously recited a series of mental processes generally applied to a generic environment without significantly more, the present amendments set forth a technological improvement to the operation of a search engine, by allowing the search engine to receive a query including an image of a query object, and provide content associated with that item in response to the query.  Accordingly, the claims set forth an improved search engine for an electronic marketplace, and amount to significantly more than an abstract idea.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bhardwaj et al. (US 10332188 B2) discloses a system and method for recommending home décor items based on an image of a room, including using style preferences in the recommendation process, but does not disclose the claimed vector processing.
Klusza et al. (US 20130259308 A1) discloses a system and method of room decoration for use with a mobile device, including applying user style preferences, but does not disclose the identification, vectorization and subsequent processing of the claimed candidate items.
Calman et al. (US 20120231424 A1) discloses real-time video image analysis for providing virtual interior design, including matching design style of a user, but does not disclose the identification, vectorization and subsequent processing of the claimed candidate items.
“Interior design business expands” describes a website where users can upload photos of a room or space and receive style-based recommendations, but is silent on any particularities of the data processing involved in the recommendation process.
“CSL Launches Clever Interior Design App” describes an app through which users can upload photos of a room or space and receive style-based recommendations, but is silent on any particularities of the data processing involved in the recommendation process.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961.  The examiner can normally be reached on Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625